       Case 1:20-cv-00012-TS-PMW Document 74 Filed 05/18/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH

YOU “ROLAND” LI, individually and
derivatively on behalf of AKIRIX L.L.C., a
Utah Limited Liability Company; LARRY
LEWIS, an individual; AKIRIX L.L.C., a
Utah Limited Liability Company;
KURIOUS, L.L.C., a Utah Limited Liability
Company; LLC INVESTMENT
HOLDINGS, L.L.C., a Utah Limited                     MEMORANDUM DECISION AND ORDER
Liability Company,                                   GRANTING IN PART AND DENYING IN
                                                     PART PLAINTIFFS’ MOTION
                       Plaintiffs,                   REGARDING ORDER TO SHOW CAUSE
                                                     AND MOTION FOR REASONABLE
v.                                                   COMPENSATION
JACK LEWIS, an individual,

                       Defendant,                    Case No. 1:20-CV-12 TS-PMW

INTERNAL REVENUE SERVICE, a Bureau                   District Judge Ted Stewart
of the DEPARTMENT OF TREASURY,
UNITED STATES OF AMERICA, a
necessary party,

                       Stakeholder.



AND ALL RELATED CLAIMS.



       This matter is before the Court on Plaintiffs’ Motion Regarding a Hearing on an Order to

Show Cause and for Reasonable Compensation. For the following reasons, the Court will grant

in part and deny in part the Motion.

                                        I. BACKGROUND

       This case arises from a dispute between two brothers, Larry Lewis (“Larry”) and Jack

Lewis (“Jack”) over an 86% ownership interest in Akirix, LLC (“Akirix”). Akirix assists

international companies in conducting secured transactions across the internet.


                                                1
         Case 1:20-cv-00012-TS-PMW Document 74 Filed 05/18/20 Page 2 of 5



         On October 10, 2019, this case was pending in the Second Judicial District Court for the

State of Utah and was subsequently removed to this Court. Prior to removal, the Utah court

issued an order that, among other things, prohibited any compensation or distribution from

Akirix to the parties or their immediate families. On December 10, 2019, Jack filed a motion for

an order to show cause and alleged that Plaintiffs violated the Utah court’s order. In relevant

part, Jack alleged that Akirix paid money to a company called Midnight Management Service

Group LLC (“MMSG”). MMSG’s sole member is Nada Lewis (“Nada”), Larry’s wife, and she

received $5,000 a month as compensation from MMSG.

          The Court granted Jack’s motion and ordered Plaintiffs to appear and show cause as to

why the Court should not find Plaintiffs in contempt for failure to obey the Utah court’s order.

Plaintiffs filed the Motion now before the Court in response to the Court’s order. Plaintiffs’

Motion argues that Nada has agreed to sequester all monies received from MMSG. At the

Court’s direction, Nada has agreed to pay all monies back to MMSG and will receive no further

compensation for her services. Plaintiffs argue that this arrangement negates the need for the

show cause hearing. Additionally, Plaintiffs motion the Court for reasonable compensation for

their work on Akirix’s behalf.

                                       II. ANALYSIS

             A. Order to Show Cause

         Jack originally moved the Court to Order Plaintiffs to show cause on three issues. First,

Jack alleged that some monies paid from Akirix to MMSG were then paid to Nada Lewis

(“Nada”) in violation of the Court’s order. 1 Second, that Jack did not have the same access to




1
    See Docket No. 5-123, at 3–4.


                                                  2
       Case 1:20-cv-00012-TS-PMW Document 74 Filed 05/18/20 Page 3 of 5



Akirix’s financial accounts. 2 Third, Plaintiffs failed to pay utility bills that were in Jack’s name. 3

The Court granted Jack’s motion with respect to monies paid to Nada Lewis, but denied the

motion as to the financial account access and utility bills. 4

        Jack now argues that the approximately $25,000 paid from MMSG to Nada does not

warrant an order to show cause. 5 Instead, Jack now takes issue with all monies paid by Akirix to

MMSG “other than clear and documented payroll fees.” 6 This is an entirely different issue from

that which Jack originally requested under his original motion for an order to show cause.

Indeed, Jack’s Reply Memorandum supporting his Motion for Order to Show Cause, makes no

mention of any other monies at issue other than the $5,000 monthly payment from MMSG to

Nada. 7 Jack has not requested that the Court reconsider its prior order, nor has Jack requested

that the Court order Plaintiffs to show cause regarding monies paid by Akirix to MMSG. In

short, the Court’s Order to Show Cause was limited to the issue of compensation received by

Nada from MMSG. 8

        In an effort to alleviate the need for a hearing, Nada has agreed to sequester all funds she

received from MMSG into a separate bank account. Jack argues that sequestering Nada’s

compensation is insufficient to cancel the evidentiary hearing because doing is “taking funds

from one account which Nada has sole control over and placing them into a separate account

which Nada has sole control over . . . .” 9 Jack’s concern will be alleviated by the Court ordering




2
  See Docket No. 5-98, at 8.
3
  See id.
4
  See Docket No. 32, at 5.
5
  See Docket No. 55, at 4.
6
  Id. at 3.
7
  See Docket No. 5-123, at 3–4.
8
  See Docket No. 32, at 5.
9
  See Docket No. 55, at 5–6.


                                                   3
         Case 1:20-cv-00012-TS-PMW Document 74 Filed 05/18/20 Page 4 of 5



Nada to sequester the funds into an account controlled by her attorney until the Court orders

otherwise.

              B. Compensation

          Plaintiffs allege that, pursuant to the order of the Utah court, Larry, Nada, and Roland

have not received compensation for their work on Akirix’s behalf, and now request that the

Court permit them to receive compensation for their labor. 10 Jack recently filed a Motion for a

Prejudgment Writ of Attachment and a Motion for a Temporary Restraining Order in which Jack

alleges that Plaintiffs have transferred significant amounts of money from Akirix to Plaintiff-

controlled entities and for Plaintiffs’ benefit. The Court has ordered briefing on the Writ of

Attachment and Motion for a Temporary Restraining Order. Until the Court can determine the

veracity of Jack’s allegations, the Court will deny Plaintiffs’ request for compensation because

the compensation issue is intertwined with Jack’s pending motions before the Court.

                                          III. CONCLUSION

          It is therefore

          ORDERED Plaintiffs’ Motion Regarding the Hearing on Order to Show Cause and

Motion for Reasonable Compensation (Docket No. 38) is GRANTED in part and DENIED in

part. The hearing set for June 22, 2020, is STRICKEN. It is further

          ORDERED that monies paid from MMSG to Nada Lewis since October 10, 2019, be

sequestered in an account controlled by Nada’s attorney. It is further

          ORDERED that the United States of America’s Motion for Leave to Appear by

Telephone (Docket No. 36) is DENIED as moot.




10
     See Docket No. 38, at 6–7.


                                                   4
Case 1:20-cv-00012-TS-PMW Document 74 Filed 05/18/20 Page 5 of 5



DATED May 18, 2020

                             BY THE COURT:



                             Ted Stewart
                             United States District




                                5
